In a habeas corpus proceeding, the appeal is from a judgment of the Supreme Court, Suffolk County (Stark, J.), dated January 16, 1991, which sustained the writ to the extent of reducing bail to the sum of $10,000 bond or $2,000 cash.
Ordered that the judgment is reversed, on the law and as a matter of discretion, without costs or disbursements, and the proceeding is dismissed.
In this habeas corpus proceeding, Robert Gamble is seeking a reduction in the amount of bail fixed by the County Court at the time of his arraignment on an indictment which charges him with, among other crimes, rape in the first degree and burglary in the first degree. We find that the Supreme Court, in entertaining this collateral proceeding, committed error as a matter of law when it expanded the scope of its review beyond the confines of the record made in the County Court at the time of Mr. Gamble’s arraignment (see, People ex rel. Rosenthal v Wolfson, 48 NY2d 230, 232-233; People ex rel. Klein v Krueger, 25 NY2d 497). Furthermore, considering all of the factors in this case, including Mr. Gamble’s criminal history, warrant history, his threats against the victim of the rape, and the absence of any substantial community ties, it is beyond question that the amount of bail set by the arraignment court did not exceed constitutional or statutory standards, and the habeas corpus court erred in substituting its discretion for that of the arraignment court (see, People ex rel. Rosenthal v Wolfson, supra; People ex rel. Parone v Phimister, 29 NY2d 580; see also, People ex rel. Morales v Warden, 166 AD2d 626; People ex rel. Meyer v Warden of House of Detention for Men, 154 AD2d 413). Bracken, J. P., Kunzeman, Hooper and Harwood, JJ., concur.